ARMED SERVICES BOARD OF CONTRACT APPEALS

 Appeal of --                                         )
                                                      )
Professional Analytical and Consulting Services, Inc. )    ASBCA No. 60148
                                                      )
Under Contract No. W9113M-09-C-0189                   )

APPEARANCES FOR THE APPELLANT:                             Doug P. Hibshman, Esq.
                                                           Nicholas T. Solosky, Esq.
                                                            Fox Rothschild, LLP
                                                            Washington, DC

APPEARANCES FOR THE GOVERNMENT:                            E. Michael Chiaparas, Esq.
                                                            DCMA Chief Trial Attorney
                                                           Wayne J. Bober, Esq.
                                                            Trial Attorney
                                                            Defense Contract Management Agency
                                                            Philadelphia, PA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 21 September 2016



                                               'MARKN:STEMPLE
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60148, Appeal of Professional
Analytical and Consulting Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals